Campbell, C. J.,
delivered the opinion of the court.
The question here presented is, does the existence of a judgment against a tenant, which is a lien on the property he has liable to execution, attach to the agricultural products of the leased premises in such manner as to override the claim of the landlord for rent and advances to the tenant for supplies to be paid out of the agricultural products surrendered to-him for that purpose by the tenant; in other words, will the claim of the judgment-creditor hinder the tenant from delivering the agricultural products of the leased premises in payment of the rent and advances by the landlord for supplies.
The Circuit Court held the claim of the landlord to be paramount to the lien of the judgment, and enforceable by the surrender of the chattels by the tenant, and their acceptance by the landlord, and we approve this view.
Judgment affirmed.